Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 2 are objected to because of the following informalities: in claim 1, line 2, the recitation "a a button" should be replaced by -- a button --; in claim 1, line 5, the recitation "threreof" should be replaced by -- thereof --; and in claim 2, line 1, the recitation "said said" should be replaced by -- said --.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 - 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Braillard, US 4,063,312.
Regarding Claim 1, Braillard discloses a button apparatus [for clothing 3], comprising: a button 1, [for being sewn to said clothing, for being attached thereto]; a needle 5a, 5b, comprising a wide end (5b) and a tip (5a), [for sewing said button (1) to said clothing (3)]; and a string 4, a first end 4a thereof being button (1), and a second end (opposite of the first end) thereof being fixed to said wide end (5b) of said needle (5a, 5b), thereby said button (1), said needle (5a, 5b) and said string (4) fixed one to the other, comprise together an integrated object (figure 1) being said button apparatus. 
Claim language set in brackets set forth above and below in this office action are considered by the examiner to be intended use that fails to further limit the structure of the claimed invention. Since the claimed invention is directed solely to that of the button apparatus, the prior art must only be capable of performing the functional recitations in order to be applicable, and in the instant case, the examiner maintains that the button securing device disclosed by Braillard (US 4,063,312) or Mawhinney et al. (US 4,232,427), is indeed capable of the intended use statements. Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
Regarding Claim 2, Braillard discloses the button apparatus according to claim 1, wherein said button (1) comprises a string snapping element 7, for snapping a mid-portion of said string (4) by linearly threading said string (4) through said string snapping element (7). 
Regarding Claim 3, Braillard discloses the button apparatus according to claim 2, wherein said string snapping element (7) is configured to snap said 
Regarding Claim 4, Braillard discloses the button apparatus according to claim 2, wherein said string snapping element (7) comprises a slit 8 disposed within said button (1). 
Regarding Claim 5, Braillard discloses the button apparatus according to claim 2, wherein said string snapping element (7) comprises one-way directed teeth 7b, for tensing said string (by preventing the string 4 from sliding back through the slit 8) upon said linear threading thereof through said string snapping element (7), and for maintaining said tensing by said string snapping (element 7). 
Regarding Claim 6, Braillard discloses the button apparatus according to claim 2, wherein said string snapping element (7) comprises a hole 8 disposed within said button (1) and comprising a zone narrowing from said hole (8) towards a slit 9. 
Claim(s) 1, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mawhinney et al., US 4,232,427.
Regarding Claim 1, Mawhinney et al. disclose a button apparatus [for clothing], comprising: a button 3, [for being sewn to said clothing, for being attached thereto]; a needle 13, comprising a wide end (12C) and a tip (13A), [for sewing said plate (3) to said clothing]; and a string 7, a first end 5 thereof being fixed to said button (3), and a second end (opposite of the first end) thereof being fixed to said wide end (12C) of said needle (13), thereby said button (3), said needle (13) and said string (7) fixed one to the other, comprise together an integrated object being said button apparatus. 
Regarding Claim 7, Mawhinney et al. disclose the button apparatus according to claim 1, further comprising a cover 19 comprising at least one snapping element 11A, for snapping thereof to said button (3) for covering thereof, thereby said cover (19) covers a portion of said string (7). 
Regarding Claim 8, Mawhinney et al. disclose the button apparatus according to claim 7, wherein said cover (19) comprises a protrusion 33 configured to press the string (7) and the button (3) upon snapping the cover (19) to the button (3), thereby connecting the string (7) to the button (3). 
Response to Arguments
Applicant's arguments filed November 10, 2021 have been fully considered but they are not persuasive. It is noted that Applicant has not addressed the rejection of claims 1, 7 and 8 (with the reference by Mawhinney et al., US 4,232,427) as set forth in the last Office action mailed on September 21, 2021 (page 5). Further, the claims have been amended to include features not previously recited (for example, claim 1 requiring "an integrated object" limitation) thus necessitating a new ground of rejection as set forth above. With regards to the Braillard reference (US 4,063,312), the amended claim 1 has necessitated a new ground of rejection wherein the claimed button is reconsidered element 1 of the reference. The term "button" has been interpreted to be an element capable of being sewn on to a garment, to fasten it. Clearly, the button element 1 of .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737. The examiner can normally be reached Monday-Thursday 8:30 - 7:00 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/R.D./          Examiner, Art Unit 3677                                                                                                                                                                                              

/VICTOR D BATSON/          Supervisory Patent Examiner, Art Unit 3677